                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

 IN RE:                                              CASE NO. 18-30625

 Tabitha M. Konik                                    CHAPTER 13

 Debtor.                                             JUDGE Susan V. Kelley

                          REQUEST FOR SERVICE OF NOTICES

       PLEASE TAKE NOTICE THAT, on behalf of Home Point Financial Corporation
(“Secured Creditor”), and pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure,
the undersigned requests all notices given or required to be given and all papers required to be
served in this case to creditors, any creditors committees, and any other parties-in-interest, be
sent to and served upon the undersigned counsel and the following be added to the Court’s
Master Mailing List:

                              Sottile and Barile, Attorneys at Law
                                          P.O. Box 476
                                       Loveland, OH 45140
                               bankruptcy@sottileandbarile.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 16, 2018, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been
served via CM/ECF or United States Mail to the following parties:

       Tabitha M. Konik, Pro Se Debtor
       849 Main St.
       Belgium, WI 53004

       Scott Lieske
       Chapter 13 Trustee
       P.O. Box 510920
       Milwaukee, WI 53203
       ecf@chapter13milwaukee.com




               Case 18-30625-svk        Doc 14     Filed 11/16/18       Page 1 of 2
Office of the U.S. Trustee
517 East Wisconsin Ave.
Room 430
Milwaukee, WI 53202
ustpregion11.mi.ecf@usdoj.gov


                                        Respectfully submitted,

                                        /s/ Jon Lieberman
                                        Jon Lieberman (OH 0058394)
                                        Attorney for Secured Creditor
                                        Sottile & Barile, Attorneys at Law
                                        P.O. Box 476
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        bankruptcy@sottileandbarile.com




      Case 18-30625-svk     Doc 14   Filed 11/16/18     Page 2 of 2
